DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5, 7-8, 10-12, 14-16, and 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: Shope (US 20120249356) in view of Hyde et al (US 20160306063) does not teach nor make obvious (claim 1, 12, and 20) correct the aboveground reflected signal by removing a noise signal and an underground reflected signal previously stored in the memory, from the aboveground reflected signal and the underground reflected signal, and determine characteristics of the aboveground object, based on the corrected aboveground reflected signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648